Bernard Chazen: Before -- before the recess, the question was asked as to the relationship of Judge Frank's opinion, a quotation, and the Ryan Stevedoring case. Now, I -- I hope I'm not confusing my own argument when I speak of these two cases. They are analogous but the situation is different factually in each. In the Ryan case, your problem arises because of the alleged indemnity or because of an alleged indemnity by the shipowner against the employer. So that even if the employer does not insure the shipowner for liability, he has an interest which will be adverse to his own employee and if he gets an award or his insurer gets an award and pays compensation, they are put in a position that if they sue the shipowner, the shipowner may turn around and say, “Well, we want you to pay for this on the theory of indemnity." And that's regardless of whether they actually are the liability insurers for the shipowner. This case doesn't involve the problem that you have in the Ryan case, but the effect is the same of anything that is stronger. Because here, we have a situation where the insurance carrier for the employer of the compensation carrier of Travelers here, also, is the liability insurer for the third party and it is in that situation where there is this conflict of interest that we say that the -- the insurance carrier cannot fulfill an obligation as a trustee that -- that the -- the Act creates a species of trustee relationship between the employer or the insurance carrier and the injured employee and that Congress has entrusted to the employer in that situation the duty to go ahead, if against the third party. But where you have this type of situation where there is a conflict of interest, then traditionally, the courts have interfered. The courts have, under equitable principles, made whatever arrangements when necessary to protect the interests of all the parties. Because, obviously, the insurance company, having an adverse interest with relation to the cause of action of the third party is not in a position in good faith to go ahead and prosecute that cause of action against the third party. Now, there is a case, which the Court cited below, which is the case of Hunt versus Bank Line. I think I have to mention that case in passing because that case is directly in point in this issue. And that case is held in an identical situation that the employer or that his insurance carrier can't take the cause of action even though he has this inconsistent position and the employer -- and the employee can't do anything about it. And that's Hunt versus Bank Line, its 35 F.2d, 136 and it's a 1929 case. Now in my brief, I had given the reasons why I think that this case is not sound law. First of all, the reasoning of the case is in conflict with the reasoning of Judge Learned Hand and Judge Frank insofar as they find that the Act creates a trustee relationship. In the Hunt case, that trustee relationship is specifically rejected. Secondly, the Hunt case came before the assignment provision of -- of Section 933 was amended. At the time of the Hunt case, if the employee took any kind of benefit, whatsoever, even if he got medical benefits, without an award, without any formal action, that automatically operated to assign his cause of action to the employer. Now, since that time, the Act has been amended but it was in 1938. And now, the Act requires that in order for an assignment to be affected, there must be an award by a deputy commissioner. Now, normally, I should explain, as a matter of practice, much of the workers handled by claims examiners and any order which has entered by claims examiner is not such an award as would cause a transfer of the cause of action. So that when the Act was amended, Congress showed that it did not intend to make the rights of the employee exclusive, one or the other, because it is quite possible and it happens quite often that the employee will be paid on an informal basis. And as long as he is paid on an informal basis, there is no assignment he can, at anytime, file a notice of election to sue preserve his rights for the balance of his compensation and can sue the third party. Even if he is successful in the third party action, the employer has a lien for the money that he's paid out. If he's unsuccessful, the employee can always come back and ask for more. So that the assumption that's in the Hunt case, that these two remedies are exclusive, I think the Court referred to it as choosing between joint tortfeasor as the spoken in those terms. It's not analogous. Congress did not intend to have that type of situation. The -- the relationship which arises in the employer-employee relationship is a contractual one and it's not analogous to a choice between two joint tortfeasors. The only thing that Congress intended from a plain reading of the statue to give the employer was the right to proceed on his own, to collect fact the money that he has paid. I think that is all it that can be fairly read --
Speaker: Could I --
Bernard Chazen: -- from the Act itself.
Speaker: -- take the facts for a moment to the other point that you left and ask you a question. Assuming the trust theory of the assignee of the cause of action, supposing you had a case where the compensation award was very large and where the assignees had well, I don't believe that, as a practical matter, I'm ever going to recover that kind of a verdict. Would he have to sue?
Bernard Chazen: Well if -- may -- may I just to clarify, are we referring to this type of situation or where there is no question of --
Speaker: I'm leaving out the conflict of interest because I think my question has a bearing upon whether or not, this -- you're in the right -- pursuit of the right remedy as you got a clear conflict of interest, there's no question.
Bernard Chazen: Yes. Well --
Speaker: I have a question in my own mind as to whether you can translate that into requiring a joinder or reassignment of this cause of action as distinguished of an independent suit against the trustee for breach of trust.
Bernard Chazen: Well, as I understand the cases that we've had up to now and I, often, I can't recall any case decided by this Court, but that -- certainly, the Circuit Courts have held that so far as there is no conflict of interest, the employer or the insurance carrier has absolute discretion. There is some language in the cases that if there was some fraud shown in connection with it that the Court might then intervene. But as along as it -- it's completely discretionary, he can sue, he can refuse to sue, he can do whatever he wishes. That's left entirely in the hands of the employer and that had -- that I think is the gist of the decisions which I've read up to now. So that in that type of situation under the Act, I would say, that Congress has made a choice. Congress has said, in most situations, that the employer may use his discretion. Now, and they -- they haven't indicated that there would be an -- any interference with it but when the conflict of interest comes in, I don't think Congress intended to permit the employer to use this device to avoid liability on the other end. I think that Congress, as a matter of judicial discretion, decided that the employer would have enough interest in recoupment to act in good faith for himself and the injured employee.
Speaker: This case was disposed of on the pleadings that I take with this.
Bernard Chazen: This case was disposed of on the pleadings except that at the final hearing, before Judge Ryan, which was supposed to be the full hearing, he limited the issue solely to the question of whether this assignment was an effective defense because it was brought to his attention the two judges have already ruled on the question and he felt, apparently, that it was unnecessary to have a full trial since that issue seemed to be determined at least so far as the trial court level was concerned. Now, I think that, also, I would -- should call the Court's attention to the fact that the Hunt case was left up in the air by a subsequent decision of this Court. In the case of Aetna Life Insurance Company versus Moses which was at 1933, there was a question about whether or not the carrier could join the administratrix of an injured employee of his estate in a suit against the third party and the Court said it could. Now, in the opinion by Chief Justice Stone, one of the remarks that was made was, nor do we consider what would be the rights of the person entitled to compensation or the personal representative compare Hunt versus Bank Line or the insurer in a case where the employer refused to cooperate in the prosecution of the action. So that, so far as I can find, and as I read the cases, in the last opinion of this Court on the subject, the question was left open and Hunt Line versus -- Hunt versus Bank Line was left up in the air neither approved or disapproved. So that, I think, it's fair to say that so far as this Court is concerned, the question is still an open one. Now, there's one other point that I'd like to take up and that is the question of what is an award. In 1938, the Act was amended to provide that you -- that it was required that there be an award by a Deputy Commissioner. Now, any -- the -- the cases have said, any informal memorandum by claims examiner or etcetera is not such an award as to operate as an assignment. Now, in this case, the intent apparently was to enter an award. We can gather that from the proceedings that went on. The employee wanted to force the man to take whatever money he was entitled to under an award. Now, the argument that I've made up to now has been based on the assumption that there was an award and that the Court, under its acquittal powers, would interfere to protect the man even though there was an award. I now come to the question, was there an award within the meaning of this assignment provision? Now, the only proceeding that I can find, which is described in the Act, which terminates in an award, is contained in Section 919. And there is a -- a -- a whole procedure set forth and there's only one part of the procedure set forth that was not complied with here. And the question is, isn't the award which would be effective, the -- only the award that would be made pursuant to this particular section, and I think it would, and is the defect of such quality as to vitiate or negated this award being such an award as to operate as an assignment. Now, the Commissioner, the provisions here are for the Commissioner to give notice to the employer of the claim being made, etcetera. And then, in paragraph C, the last sentence, after it says that the Commissioner can order a hearing, he says," If no hearing is ordered within 20 days after notice has given, as provided in subdivision (b), the Deputy Commissioner shall, by order, reject the claim or make an award." Now, the award was entered the same day. There was no time for hearing. Now if the purpose or one of the purposes for the amendment requiring an award as to give the man a chance to think, then, this becomes an important provision for the purpose of assignment. If that is just a directory provision, then, of course, it's immaterial and the award is good. Now, respondents in their briefs have raised the question that we are making the collateral attack on the determination of the Deputy Commissioner. We're not making a -- a collateral attack. So far as his order is concerned, and insofar as it purports to do what it did, it was valid. We -- we don't question. The -- the only question we raise is, is it such an award as operates to make an assignment. That would have to be determined in the lower court or in the court of admiralty because they are now raising the question of assignment as a matter of defense. And we are saying that there was no such award as to operate as an assignment so that the question now must be determined on the admiralty side, on the legal side. And there's no basis for us, there was no basis for us to go back and to attempt to have the wording change on the order. The question of characterizing this document is something that should -- that has to be determined on this side of defense, not on that. So, we feel that we are not making any collateral attack on this order or award. On the question of -- of laches, I think I could limit my argument basically to this one point. This Court has said, again, and again, and again that the question of laches is a question for the trial court after all the facts are entered. The trial court deliberately here did not pass on the question. The --
Speaker: It was pleaded, wasn't it?
Bernard Chazen: It was pleaded, yes, Your Honor, and no question about it. It was pleaded. But there were no hearings held on the question of laches, no evidence taken, no opportunity given to a man if amendment was deemed advisable or necessary. In the -- in the Circuit Court, the question of laches was -- was treated without any new findings of fact -- fact that all made by the Circuit Court known for the hearing. We feel that, under those circumstances, that question should be remanded for hearing and development in the normal cause of trial procedure.
Felix Frankfurter: Isn't that -- isn't that issue the only one that the Court refused --
Bernard Chazen: Yes.
Felix Frankfurter: -- and passed on?
Bernard Chazen: Yes and I --
Felix Frankfurter: Even all beyond those question, if you were to discuss, it was not reviewed by the Court of Appeals.
Bernard Chazen: Well, they were reviewed but the Court --
Felix Frankfurter: I mean, they were not -- they were not adjudicated other than that.
Bernard Chazen: They -- they were not adjudicated, Judge Frank, specifically, after indicating that he thought we were right on the question of the trustee relationship theory, said but we don't have to go into that question.
Felix Frankfurter: Now, assuming -- assume one of the three review that the question of laches could not have been determined in part of the deal. It required the determination of the District Court then we'll try to abuse as to what and assume we agreed with you if you understand. I would like to have your view but other issues should be adjudicated here.
Bernard Chazen: I -- I think that the only issues are those the question of the trusteeship theory and -- and the question of laches because actually --
Felix Frankfurter: Well, doesn't that Judge Frank and the Court of Appeals didn't reject the trusteeship theory, did it?
Bernard Chazen: No, as a matter of fact, as I --
Felix Frankfurter: Assume that that is on the assumption of this, that to a proper understanding there.
Bernard Chazen: As I read the Judge Frank's opinion, I think he agreed with us.
Felix Frankfurter: Yes. But, at least he assumed it to be -- it'd be for the purpose of determination.
Bernard Chazen: I think --
Felix Frankfurter: So I ask that assume we -- we don't agree with part of the theories on laches, is there anything else we hope to hear?
Bernard Chazen: No, your --
Felix Frankfurter: Is there anything else that he'd passed on or determine for this Court.
Bernard Chazen: I don't think so, unless it is the question of procedure and I think that the rules of the federal courts and of admiralty are so broad that certainly the procedure for bringing in travelers or for working out the problem could be worked out within the framework of the -- of existing decisions and I don't think that --
Felix Frankfurter: That -- that were not contending for a hard and fast movement, any of that on that point (Inaudible)
Bernard Chazen: No -- no, Your Honor.
Felix Frankfurter: There isn't a hard and fast rule as I understand it, is there?
Bernard Chazen: There is no hard and fast --
Felix Frankfurter: We couldn't -- and you now suggest that we couldn't do anymore than in the a that the -- that part of discretion is of course true, is there anything else?
Bernard Chazen: No Your Honor, I -- I think, as a matter of fact, that with that I've -- I've exhausted the points that I feel are important. I -- I --
Felix Frankfurter: I don't mean to contend your entire report on that. All I wanted is whether -- whether if we do not go with the -- if you go with the Court on that, that's the end of the matter.
Bernard Chazen: If -- if you -- if this Court finds, and I think it would be making a new doctrine if it did or something which it has never done before, that as a matter of law, there was laches in this case at his point with -- with the record in the state of this at the present time. Then, of course, that is the end of the matter and the --
Felix Frankfurter: I'm suggesting you to reverse. This Court finds the opposite and didn't have demand as the matter too. It does go backward.
Bernard Chazen: Then it should go back to the District Court for the determination of --
Speaker: Well, I wonder if that so, the Court of Appeals didn't pass on the question of laws above on your standing to sue.
Bernard Chazen: Yes, Your Honor.
Speaker: Now is it your suggestion that assuming that we -- assuming that we go with you on the question of laches, we have to send it back to the Court of Appeals to determine the question of the law?
Bernard Chazen: I -- I don't -- well, let me say this. That would be a matter for the Court to decide. I think it would be most expeditious for the Court to decide both issues --
Speaker: Unless it occurred with me.
Bernard Chazen: -- and have the matter go back to the District Court if that's the end result and let the District Court develop the case in accordance with the directions of the Court. I -- I don't see that any purpose would be served by sending the case back to the Court of Appeals and then perhaps having to come up here again.
Speaker: As we came to the conclusion, for example, that you had no standing to sue, what will be the point towards sending a fact to the Court of Appeals and laches that would be in.
Bernard Chazen: There wouldn't be any point. On -- on either ground, if -- if we lose on either ground, as I see it, we're out.
Speaker: That's what I would think.
Bernard Chazen: I -- I think I've concluded my argument. I just would like to say briefly as my final argument that this is a situation where the court of admiralty should use its broad equitable powers and this is a situation where the liberal intent for the Longshoremen's and Harbor Workers' Act should be put in effect. Thank You.
James M. Estabrook: May it please the Court.
Earl Warren: Mr. Estabrook.
James M. Estabrook: I am the counsel for two of the three respondents, Kerr Steamship Company, a local corporation of an office in New York, and I'm for the party of records, Oivind Lorentzen, as Director of Shipping and Curator of the Royal Norwegian Government doing business under the name and style of the Norwegian Shipping and Trade Mission. In fact, I now represent the Norwegian Government. Mr. Lorentzen has long since gone back in the private practice and the Norwegian Shipping and Trade Mission was -- which was the wartime agency similar to our War Shipping Administration has been dissolved. But the Royal Norwegian Government did, through Mr. Lorentzen, owned and operate the Heogh Silvercloud in September of 1945. The vessel itself has never been seized and there has been no claim filed for it. To review the legal pleadings, when libelant filed his libel in 1952 for an accident in 1945, we, first of all, filed exceptions and accepted allegations for the defendant, Kerr. A -- answering affidavit was filed by Mr. Baker representing Mr. Czaplicki. On our exceptions and verified accepted allegations, the libel was dismissed as to Kerr. A decree was entered dismissing the libel as to Kerr and notice of appeal was duly filed and then the libelants time to appeal was extended by stipulation. After that, a motion was made by the defendant, Hamilton, which had answered. No, I beg -- but -- I beg your pardon, most was made for the libelant to strike a defense from the answer of the defendant, Hamilton. We were given notice of the motion but we did not participate in the argument. That motion followed -- decision of that motion followed the decision of Judge Sugarman, who granted our exceptions. In behalf of Kerr, he dismissed the liable and sustained the special defense. We also filed exceptions and exceptive allegations on behalf of the owners of the vessel. But the hearing on these exceptions and exceptive allegations was adjourned from time to time until the matter came on for trial. We had not answered. At the trial, the trial judge, on receiving any evidence, certain papers submitted by the libelant and on hearing libelants counsel, and on the issue of whether libelant was the proper party to sue, dismissed the libel before we put any -- in any evidence on behalf of Norwegian Shipping and Trade Mission and before the respondent putting any evidence on behalf of Hamilton. It is true as Mr. Chazen states that there was no evidence by the defendant on the part of laches and there was no evidence put in by the plaintiff, by the libelant, rather, to explain his delay of seven years in filing a libel and no evidence as to extenuating circumstances. Our pleadings plead the defense of laches and our Kerr exceptions. Judge Sugarman did not pass on the issue merely decided the assignment was valid, libelant was the wrong party to sue. Our exceptions on behalf of the Norwegian Shipping and Trade Mission referred to the Kerr opinion, and we annexed as part of the exceptive allegations to our pleadings. Despite this fact, laches wasn't mentioned by Judge Ryan on the appeal, the Court of Appeals and we brief the question of the assignment primarily on the appeal. The Court of Appeals decided the case on the question of laches. Now, our view on laches, the Norwegian Government is this, since the District Court decided the libelant was -- did not have the power to sue, having assigned this cause of action, anything he did, without having a cause of action, can't help him or hurt him. If it should be found that he is the proper party libelant, then in our answer, we would plea laches, we would state that the New York statute of limitation should be applied by analogy, absent to any extenuating circumstances and after aid is three years. But we don't really see how it makes much difference on the laches issue now because, Mr. Justice, if I sue without any right to sue for pledges of Czaplicki's injuries. Whatever I did could have no effect on his rights and whatever he did could have no effect on the rights to recover which are base that we claim in Hamilton Marine due to the effective award.
Speaker: Well we held that he had sent him to sue --
James M. Estabrook: Well it's --
Speaker: -- and we do where the laches end.
James M. Estabrook: If -- if you, then, you would have to decide, if he had standing to sue for ab initio, Your Honor?
Speaker: Yes.
James M. Estabrook: Then you would have to decide whether he had, one, under the doctrine of Gardner against Panama Railroad pleaded and proved them extenuating circumstances explaining his delay.
Speaker: He never had a chance.
James M. Estabrook: And two, whether he had a chance to do so.
Speaker: Well, the answer is he didn't have a chance --
James M. Estabrook: Well --
Speaker: The District Court didn't asked on --
James M. Estabrook: Well, the -- he was asked whether he had anything further -- I mean, excuse me sir, counsel was asked whether counsel had any further proof, counsel wish to submit and counsel said no. Now to cover the question of the award --
Sherman Minton: Was ever any demand made upon this employer to bring suit?
James M. Estabrook: Not, as far as we know, Your Honor. I've seen no copies of any letters or any such demand. You see we have no -- I have no connection with the employer or with Travelers or with the Hamilton Marine. Our position is --
Earl Warren: Wait oh, oh, had you finish answering that question?
James M. Estabrook: Yes, I had, Your Honor.
Earl Warren: Where do we find in the record where counsel was asked if he had anything further to prove and he said no.
James M. Estabrook: It's on page 9 -- but as you're -- Justice Harlan is right on that point because there was a swirl of the question. I underlined one part and not the other. The Court, "Libelant has no further proof to offer." Mr. Baker, "On this?" The Court, "On the special trial which we are conducting first of the issues raised for the separate offense." Mr. Baker, "That isn't all in that issue."
Earl Warren: That's entirely different, isn't it?
James M. Estabrook: Yes. I apologize, Your Honors, I'd underlined nothing further to offer and I hadn't quoted down below. Now, on the question of the award, the Royal Norwegian Government has no particular interest in the construction of the Longshoremen's and Harbor Workers' Act. We state that -- I believe that's primarily a matter for Congress and for this Court to determine. But our problem is this, upon the record, it appears that Mr. Czaplicki was injured earlier in September and an award by a Deputy Commissioner was entered late in that month. Under the terms of the Act, he had 30 days from that period within which to sue the Deputy Commissioner to enjoin the enforcement of the award. He apparently did not, although, that was explained to him by a letter sent by the compensation authorities through him which is -- was in evidence before Judge Sugarman when we subpoenaed the entire file in support of our motion. Then after that and the real nub of this case as it's shown by his -- the libelant's affidavit in our position to our motion on behalf of Kerr, he did not recover as quickly as he thought he would. He had accepted compensation believing he had a minor injury and he had underwent an operation in August of 1946, which he attributes to the injury. Meanwhile, in April of 1946, the libelant had consulted an attorney who had started suit in New Jersey. The libelant's affidavit, however, while he attributed the operation in this consequent disability to the accident, did not have annexed any medical certificates or any doctors affidavit, nor did the doctors submit his bill to the compensation people the way he was authorized to do. And under the Act, the libelant, with his attorney, had one year from the final payment of compensation or well, oh -- after this time of the operation to reopen this compensation case. Had he done that? Then if he decided finally not to take compensation or suit, he could have opposed the issuance of an award of the -- or if the award was modified within a year, he could then sue within 30 days claiming the conflict of interest. Our position on the conflict of interest is that there is no proof or fraud in this record. That question came up three times, came up before Judge Goddard in the Hamilton motion. It came up before Judge Ryan in both cases at the trial. Libelant's counsel said he did not wish to allege and not -- did not wish to attempt to prove fraud. And that statement is also included in the Court of Appeals introduction on the facts. We, and the Norwegian Government, would not definitely not be interested in being involved in any sort of a fraud proceeding. We did look into the matter as best that we could check the record and there is no proof whatsoever in the record or in all the papers we could dig out that at the time the award was made, and at the time libelant was discussing his case with the insurance company that anybody in the New York office of the insurance company knew of any conflict of interest.
Felix Frankfurter: The conflict of interest doesn't imply fraud, does it? The conflict of interest is not a difficulty as the law faces, it has nothing to do with it, nothing, but it's -- apart from fraud, it comes from the difficulty of (Inaudible) is not.
James M. Estabrook: Well it would seem to me, Your Honor, that if you are advising a man on his rights who doesn't have counsel and you don't tell the man something which you know that indicates that you have some other interest besides the compensation that you would then might well have a question of fraud. I don't think an insurance company man, with his knowledge of the law, with his knowledge of the claims could conscientiously tell the man your question here is to take compensation and whether -- and your -- either take compensation under an award or sue if he knew at the time he said that.
Felix Frankfurter: No but the law may count upon a situation in which there is, in fact, or was in fact the conflict of issues in this sense that the insurance company did represent in both sides without a particular or efficient in the ware at the time having -- except to find out and that rule was imperfectly stated with the general -- the situation in which it does operate -- as form would operate, as efficiently important for the law that constituted with the general decision of the state (Inaudible) important. Even though -- even though it would be (Inaudible)
James M. Estabrook: Your Honor on that --
Felix Frankfurter: But otherwise, it's a specific situation.
James M. Estabrook: On that point, the Royal Norwegian government had its situation arise involving a compensation act passed in 1927 with no provision for conflict of interest in connection with the assignment of third party rights. In 1929, the case came up for the first time in Hunt against Bank Line which it was decided that even though there is a conflict of interests, the employer and his underwriter had no obligation to bring suit. The Act was then amended and especially Section 33, providing for assignments, was amended in 1938. Yet this decision of Hunt and Bank Line, another decision stemming from it were in no way taken into account in the amendment. The amendments of 1938, provided only that the injured man, instead of assigning his rights upon the acceptance of compensation, did not assign any rights and the employer did not have any right to bring a suit until an award had been entered. They made the award the criteria. They didn't make absence of conflict to enter strict criterion. Now, as I gathered from Mr. Chazen's argument, he is seeking to have this Court amend the statute by judicial process to make conflict of interest, another criteria in the assignment of rights of the person injured from his title to compensation. It's a little difficult for the Royal Norwegian Government to see how it -- an Act could be amended nunc pro tunc to go back to 1945. We state the matter should be decided by Congress. And, in fact, the Bill has been introduced in this session of the House to cover this particular point. And I've annexed the copy to my brief. And if thus that Bill does provide that even under an award, there is no assignment, and the man does -- does retain the right to sue. My -- I have not gone in to any of the details or the difficulties that might be incumbent on modifying the plane meaning of the statute because we're not too concerned with that.
Jusitce Clark: May I ask you a question?
James M. Estabrook: Surely.
Hugo L. Black: You said something about what the record contained or did not contain. Does the record show whether the insurance company here would, in reality, have to pay any judgment that was rendered if this petitioner should file a suit on a third party action?
James M. Estabrook: I believe, Your Honors, subject to correction that the record does show that if this petition should recover judgment against the Hamilton Marine Company, the correspondent here, not an impede respondent, but a correspondent that then he -- the Hamilton Marine would look to the Travelers Insurance Company to pay the damages. I don't know the extent of the -- the amount of the policy. I don't know if the coverage is complete. I don't know he visited the doctor. But I do know there is a liability policy as shown on the record that covered both Hamilton Marine on their liability which would include this accident and covered the employer, Northern Dock on their compensation.
Hugo L. Black: And under your argument, it should come within -- would have control of where the suit was found?
James M. Estabrook: Under my argument, under the -- I'll say under the law and the statute --
Hugo L. Black: Under the -- under the argument.
James M. Estabrook: Under the statute --
Hugo L. Black: Yes.
James M. Estabrook: -- and under the decisions that have not been disturbed by Congress in amending the assignment provision, though -- but my principal concern is not with the details of the construction of the Act, Your Honor. We believe that we follow the Act as best as we could when the situation arose by looking at the Act, looking at the plain terms thereof and seeing it hadn't been amended or changed despite the Bank Line decision. And if the Act should be amended, we express no opinion on that one way or the other, then, we think it should be done by statute.
Hugo L. Black: I understand your position of how would you think the law is. I'd understand if I would see the facts on it. Does the record show that this insurance company would have charged to a suit that a judgment, if rendered, would have to be paid by the insurance company.
James M. Estabrook: Yes, Your Honor. At least the large part depending on the extent of their coverage which doesn't appear on the record.
Arthur J. Phelan: May it please the Court.
Earl Warren: Mr. Phelan.
Arthur J. Phelan: May it please the Court. I represent the Hamilton Marine Contracting Company and I suppose also Travelers Insurance Company so that it is conceded in this case and was conceded earlier that the Travelers Insurance Company did have, not only the compensation insurance on the Northern Dock Company who was the Stevedore but they also had the liability coverage on the Hamilton Marine Contracting Company. May I answer Mr. Justice Black's question --
Jusitce Clark: You mean by that -- there was a -- the judgment rendered, the insurance company would have to pay it.
Arthur J. Phelan: May it please --
Jusitce Clark: The duty of the insurance company filed a suit that was filed under your argument.
Arthur J. Phelan: At least -- they would have to pay, at least, to the extent of the coverage on the policy and I think --
Jusitce Clark: This is all, they didn't have to pay.
Arthur J. Phelan: That's all. I understood and I don't know that and I think that gets to Justice Harlan's original -- one of his questions earlier and our liability there, of course, would be limited by the -- to the extent of our coverage under the policy. My answer to questions raised by Mr. Justice Minton, no demand of any kind was ever made in this case since so far as this record is concerned or the allegations are concerned that if ever the insurance company or the Northern Dock Company institute suit or proceed in any way against the third party. I think under the circumstances, in order to bring this case into its proper prospective as to what is -- what the facts are and also what the allegations are, I think it might be helpful if I run over the facts a little more in detail as they are disclosed by the record. As indicated, this man was injured September 6, 1945. On September 11, 1945, the Travelers Insurance Company received from the employer what is called a first notice of injury, that is the employer reports to the insurance carrier, the injury. That indicated that the injuries were rather tribunal and that they were bruises, whereupon, the record shows that on September 17, 1945, this claimant appeared in the office of the Traveler's Insurance Company in North New Jersey. He lived in Jersey City, made the trip down to New York and had an interview with one of the investigators of the Travelers Insurance Company. At that time, it developed according to the record, I'm reading -- looking at page 78, that his description of the accident was that he slipped on some steps, that he was going over to get in to the catwalk. The steps had been made by an outside contractor and were put in place by somebody, either employees of the outside contractor or members of the crew, not known. The accident happened sometime between 12 o'clock and 1' clock in the Longshoremen route for lunch and neither the ship, the S.S. Silvercloud, nor the outside contractor are now as up here, so further investigation could not be made. I think that isn't rather a significant thing. Following that, there was a discussion about the employee or with the employee. It was developed that he owned his own home and he had a married daughter who lived on the upper floor of the home. The employee is undecided at the present time whether to sue the third party or to accept compensation but his daughter is very much in favor of bringing suit. Then, there was an unsigned statement attached to that. The record then shows at that very day, following that interview, the same investigator submitted to the Compensation Commission a -- what is known as a controversion, controversion on the ground that the employee had not has yet made up his mind on what he wanted to do, whether to sue the third party or not, therefore, the cases controverted. Now that was the procedure that was outlined by this Court, not by any regulations of the Commission but by a suggestion of this Court in the Porello case but that's the way you protect yourself, if you are an insurance company and there is a possibility of a third party claim involved. So that was done on the same day. There's no suggestion that this investigator called up Brooklyn. The Hamilton Company incidentally is -- has offices in Brooklyn where this is the New York office. There's no suggestion that on that day, he called up Hamilton Marine to find out who Hamilton's coverage was and incidentally that's the first time that was ever suggested to anybody that Hamilton Marine was involved in this case because that is the original notice to the insurance company, it didn't mention Hamilton Marine when I order. So that I submit that it's unlikely to assume that an investigator investigating a (Inaudible) case would call up Brooklyn and I certainly think -- don't think there was any duty on his part to call up part for Connecticut, the home office and have them checked their records to determine whether or not the Hamilton Marine Insurance Company also was covered by a Travelers Insurance policy. I think you've got to look at these things to some extent in a practical way. That -- that's on September 17, 1945. The next thing that happens, Travelers does nothing else. It does no coercing. The next thing that occurred that on September 25th, the claims examiner for the Workmen's Compensation Commission writes a letter to the claimant and said, “Your claim has been controverted, you -- on the ground that you don't -- you haven't made up your mind as to what you want to do with respect to compensation." That letter appears incidentally in Mr. Estabrook's brief. In that letter, the substance of Section 33 (b) of the Act is pointed out in writing to this claimant. Acceptance of such compensation honored an award and the compensation order filed by the Deputy Commissioner shall operate it as an assignment to the employer of all rights of the person entitled to compensation to recover damages against such that person. The letter goes on, if on the other hand, you elect to sue the third party, you should file an election to sue on the enclosed form in order to protect your future interest in the event you should be unable to recover from the third party, the amount that you would be entitled to under the Compensation Act. That letter was written obviously received by the claimant because two days later, on September 27th, he went to New York and visited the office of the Compensation Commission. There again, according to the record, -- the -- his rights, under the Act, were explained to him not by the Travelers but by a representative of the Compensation Commission. At that time, on September 27th, he said he wanted to take his compensation and he wasn't interested in any -- any third party action and he didn't want the counsel, and therefore, the following day, on September 28th, an award was entered. And you think it followed its normal cause until December 1, the -- that Travelers' doctors -- the doctors for the Compensation Commission reported that he was no longer injured, no longer disabled, and was not entitled to any further compensation. On December 5, 1945, he is notified to that effect and compensation is stopped. So, insofar as this record is concerned, there is no allegation that Travelers Insurance Company knew anything more about this case until suit was filed in 1952. Certainly, there was no obligation, as I see it, on the part of the Travelers Insurance Company to find out, whether or not, this man was still injured following around the -- the next year to determine what his condition was. Certainly, this Court, I feel, reasonably and certainly is not going to rule the whole, that it's the duty of the Travelers Insurance Company to file suit any case involving what $160.72 in workmen's compensation and that's what's involved in this case insofar as the record shows Travelers Insurance Company had any obligation. So that's what the decision of Travelers found itself in, when in 1952, the suit is filed. Two, Travelers then, under its obligations and under its contract has to file and defend the Hamilton Marine Contractors Company. But up to that point I can see nothing that Travelers could have or should have done with any reason to either protect itself, or to protect or do anything for this injured employee.
Stanley Reed: Well did the -- did the assignment of claim against the third party Group of Travelers?
Arthur J. Phelan: Yes.
Stanley Reed: Under the statute?
Arthur J. Phelan: Under the statute because Travelers had paid the compensation. And so that, that's automatically under the statute and certainly the language in the statute is perfectly clear that the assignment for operation of law went to the Travelers Insurance Company. Now, I don't know that --
Harold Burton: The statute says it goes to the employers, doesn't it?
Arthur J. Phelan: Next section given to the insurance company. So that's the position that -- that Travelers was in, in 1946. All right, what happened in 1946 --
Earl Warren: Isn't it that something -- isn't that something Mr. Ryan that the trial court should find on?
Arthur J. Phelan: What do I mean?
Earl Warren: That that was the position of the Travelers and that it had no -- no knowledge and it had no adverse interest and so forth (Voice Overlap)
Arthur J. Phelan: I think it -- I think it should not, it should not go into that unless and until the pleadings indicate something. I'm reciting what this record discloses If they had any information contrary to that, certainly, it was their obligation to plead it or set it up in affidavit form at the time they made a motion. But I am giving you just what this record discloses the picture to be. Then I certainly think we're within -- 100% within the realm of facts, it was -- it wouldn't affect to what I'm saying. Some of this has to be inferred because it's not pleaded, the other facts are pleaded or proven in the record which bear out the story. Now on April 19 -- in April of 1946, this employee got in the hands of the lawyer in New Jersey. That's fairly as far this record shows first time it consulted counsel.
Felix Frankfurter: What's the date?
Arthur J. Phelan: April, 1946. In April of 1946, that attorney filed a suit in the state court of New Jersey against the Kerr Steamship Company, the agent for the vessel.
Earl Warren: Why do you say he got into the hands of the lawyer? To meet the employed lawyer?
Arthur J. Phelan: I think you're -- your suggested is that that case was filed in April of 19 -- in April 1946 and continued on and was finally dismissed for lack of proper service in November of 1946. The -- in the meantime, in August of 1946, this claimant was operated on. And the allegation now is that -- that was as the result of those injuries, but injuries received in our accident. But the record shows nothing was been known by the claimant at that time, Hamilton Marine was not put on any notice of these injuries or the -- the fact that these injuries were, in some way, connect to with the accident or allegedly so, nor was the Travelers Insurance Company advised, in anyway, that this man was now asserting that he was injured more seriously than was originally expected. However, the Workmen's Compensation Act takes care of that. If he had until December 5, 1946, in order to come in, and as for this compensation award be reopened. If this man had been seriously disabled, his compensation, of course, would have continued and if upon a proper showing, of course, where relationship and if -- as it is more -- was hidden in the record, he is still disabled. The compensation would do continue until today and so on until he dies assuming that he's totally and permanently or totally disabled. So that's the position the insurance company finds itself. Until 1952, the only information it had was that there was a subrogation claimed involving $160.72. Certainly, the statute does not contemplate and Congress never intended that in a situation of that kind, Congress of an -- an insurance carrier had to file this obligation suit or else forevermore be open to a claim of fraud or constructive fraud or liability for breach of trust. Now, my concept of this case of the lawyers that since the Hunt case, which was in 1929, two years after the statute was passed, Congress has had an opportunity to amend this statute. The English language is quite clear and this statute's about as complete, gives about as to complete an assignment as anything could give. And there's a reason for that. It was a sound basis for it. But if the Act is to be changed to cover a situation such as this, certainly, there should be congressional hearings, some limitations should be put on the trust rule if it is to be applied by Congress. Certain control over the action should probably give -- be given to the Workmen's Compensation Commissioner with respect to the right to sue or the need to sue. There are any number of ways that Congress could protect the workmen against a situation such as this.
Earl Warren: Mr. Ryan, suppose the -- the Travelers Insurance Company have known that it carried both the compensation and the liability insurance in this case, you say it did in the record.
Arthur J. Phelan: It did not.
Earl Warren: The record doesn't show that. Suppose it had known, would that have changed the situation?
Arthur J. Phelan: It might well have changed it to this extent. I think the statute is clear enough. I think the statute gives an absolute assignment onto any circumstances and I think Judge Harlan had it -- the very outset of Mr. Chazen's argument. I think the remedy there for the employer -- for the employee would be some claim that the employer or the insurance carrier or both were violating their trust. That --
Hugo L. Black: How did they do that in the court of admiralty which is the court of chancery of filing the suit in his name and setting up the facts that we have filed again because of an adverse interest from the part of the other man.
Arthur J. Phelan: I think that might possibly be one way to get out of it. I -- I think, however, that a better procedure would have be -- would be to proceed separately against the insurance carrier probably by way of an injunction.
Hugo L. Black: But that -- that would require us to go through an injunction proceeding which has probably come all the way up here before he drive lawsuits.
Arthur J. Phelan: He might not get all of -- he might not get all the way up here.
Hugo L. Black: I think it, as to here.
Arthur J. Phelan: Might not get all the way up here. But my point -- my thought on that is that if there's going to be this trust relationship, it should be up to Congress to establish it specifically with proper safeguards to the employer, proper safeguards to the employee, proper control by the Commission. You certainly would open up on its nest through a Pandora's box if the -- by judicial decision, you say there is a trust relationship under these circumstances. I can visualize any number of tremendous problems that will develop as a result of it. One may could well be that in every $160 case, the employer immediately goes into the admiralty court and files a suit in order to protect themselves. And --
Hugo L. Black: You wouldn't have (Voice Overlap) --
Speaker: (Voice Overlap) --
Hugo L. Black: -- to that, would he, unless he had adverse efforts and (Inaudible)
Arthur J. Phelan: Well I'm speaking of the cases, these cases where this dual interest appears. There are -- there any number of thing -- questions that can be involved.
Hugo L. Black: That might not be a better idea, might it?
Arthur J. Phelan: Well --
Hugo L. Black: If they had an adverse interest, (Voice Overlap) --
Arthur J. Phelan: It might held that --
Hugo L. Black: -- that that's filed if they go into Court and let them know that they have an adverse interest and they should put to the --
Arthur J. Phelan: By help of the admiralty lawyers, and not then with the lawyers. They wouldn't help me, these fellows, I think, would appreciate it.
Stanley Reed: But the petitioner has an -- has an interest to disrupt that the insurance company has to bring a suit passed on it.
Arthur J. Phelan: I -- I didn't catch that.
Stanley Reed: The petitioner here has an interest whether a suit is filed or not.
Arthur J. Phelan: Well that's just the question.
Stanley Reed: You mean -- meaning that he -- if it's -- anymore is covered than the amount paid out in the compensation.
Arthur J. Phelan: Congress -- Congress hasn't said so, Mr. Justice Reed, because Congress has said that the employer has the absolute right to settle, sue, or not sue as he sees fit and in the absence of any showing that it would have been in someway to this petitioner's interest or some allegation or fraud or some allegation have reached the trust. It's my position that he doesn't have an interest. Now when --
Stanley Reed: Even though the statute says that he gets whatever old (Inaudible) there is.
Arthur J. Phelan: It says that in every case whether -- whether there's the dual interest or not. His interest --
Stanley Reed: And in every case?
Arthur J. Phelan: Every case.
Stanley Reed: Not serving the (Inaudible)
Arthur J. Phelan: On, no. It's in any case where there's a third party and --
Stanley Reed: Suppose the dual interest would take away that interest and would be adjacent here as --
Arthur J. Phelan: I think it's a significant thing, if Your Honors please, that this Act has been in effect since 1927. This is the first time that the -- any dual interest case has come up here which I think indicates pretty clearly that the insurance companies overall are administering this Act and their dual capacity which has occurred many, many times in a pretty fair and reasonable basis. The -- in order to change this, certainly, it's congressional, enactment should be made after hearings in order to determine how to set up the proper machinery to handle a situation of this kind. I think that the language of the statute is perfectly clear. We go back to the Hunt case, which in 1929, there, there was a dual capacity. The insurance carrier also had the liability insurance. There Justice Minton, a request was made. A demand was made that suit be filed and failing in the suit -- failure to file a suit, the injured employee undertook to file a suit himself. The Court said you can't do it because the assignment is absolute and that has been the law and that was the law that was followed by Justice -- Goddard in this case by Judge Sugarman in this case, by Judge Ryan in this case and certainly --
Earl Warren: Does the Court follow it in the Aetna case in your opinion?
Arthur J. Phelan: I don't think the question was before us, this Court in the Aetna case. I think that this Court certainly did not disturb that doctrine, it said we don't pass on it.
Earl Warren: It left it open.
Arthur J. Phelan: Left it open. I agree. But that I think, if the Court pleases, pretty well summarizes the position of the employer and the insurance carrier and acceptance so far as laches is concerned. I certainly think that where you have a situation where the man had a year in which to bring to the attention of the insurance carrier or the employer effect that he wasn't satisfied with the compensation picture.
Felix Frankfurter: And how much a year?
Arthur J. Phelan: A year from December -- a year from December.
Felix Frankfurter: Like the statute (Inaudible)
Arthur J. Phelan: Yes, sir, from the date of the last payment of compensation here.
Felix Frankfurter: What -- what is it, what situation of statute (Inaudible)
Arthur J. Phelan: Nine.
Felix Frankfurter: Now, what -- what is the company's (Inaudible)
Arthur J. Phelan: Within a year from the date of the last payment of compensation, you may come in and ask that the -- would be opened up to make any additional claims that you feel like making. That -- that -- the time would have run in this case, so in this man's case from December 1945 so that he had long after his operation to come in and make known as complaints to either the insurance carrier, the employer or the Workmen's Compensation Commission. Following that, he filed a suit in New Jersey or rather during that interim period, he filed a suit in New Jersey. The next year, he filed a suit in New York against the Northern Shipping Company. And this record shows that this man's case or he retained his present counsel in 1948, yet this suit was not filed until 1952, June of 1952, about three-and-a-half years after he retained his present counsel, that no explanation, no attempted explanation in this case as to why three-and-a-half years elapsed without the suit having been filed that time or why no demand was made upon Travelers or the employer in that time to do something about the third party action. Certainly, I think, it's a matter of law and without any explanation if Mr. Justice Frank was right in holding that this case should be dismissed on the ground of laches. I believe that's my rebuttal.
Earl Warren: I believe you have two minutes left, just to finish your -- if you're trying -- just finish (Inaudible)
Bernard Chazen: Yes Your Honor. I would like to call the Court's attention to some of the facts. First of all, they must -- counsel asked the Court to assume a great deal about the lack of knowledge on the part of Travelers. We attempted to take the deposition of the Travelers Insurance Company and we did under a very limited order by Judge Dimock and I'd like to call the Court's attention to the record at page 73 where there were three documents which we were able to fill out of that file. Now, I don't think that from that deposition, it can be assumed that the whole story appears in the record. The second thing that I'd like to call the Court's attention to is that in one of their reports, they do mention the Hamilton Marine Company. They did know at an early stage in the game that the Hamilton Marine Contracting Company was the third party defendant. At page 80, reading from the first notice of accident form, the very last line reading, an outside contractor, Hamilton Marine Contracting Company, so they knew from the very beginning it was the Hamilton Marine.
Earl Warren: Where is that Mr. --
Bernard Chazen: Record at page 80 it's in this -- it's the section that was added.
Earl Warren: Oh yes.
Bernard Chazen: The very last line.
Hugo L. Black: I've just read the Hunt case in this, representing the --
Bernard Chazen: This one?
Hugo L. Black: I do not find where the employers there had an adverse interest, did they?
Bernard Chazen: I believe -- I believe that so, otherwise, I've been -- I have just read this case all the way through from the trial court. I've always assumed that -- that was so I -- I can't recall where -- where was --
Hugo L. Black: Do you assume what is so?
Bernard Chazen: That -- that the insurance carrier in the Hunt case had an -- had an adverse interest to the employee --
Hugo L. Black: You may have I just read the case, isn't it?
Bernard Chazen: Well, I -- I believe it's somewhere in the opinion there.
Hugo L. Black: What it referred to, there is no -- maybe in that.
Bernard Chazen: I've always assume, that was one of my hurdles, Your Honor. I'd be very happy to hear I misread the case.
Hugo L. Black: Well, you -- maybe you didn't.
Bernard Chazen: I -- I believe it -- it's in there.
Hugo L. Black: He was working for this (Inaudible) shipping company, injured while unloading the steamship owned and operated by the Bank Line's (Inaudible)
Bernard Chazen: I believe in the body of the opinion, the Court somewhere averts this fact that he raised the question that the employer or the insurance carrier also was responsible for the third party negligence.
Hugo L. Black: Maybe, I just read it there.
Bernard Chazen: I think that's in the body of the opinion, Your Honor, because I -- that's one of the contentions that's in there. Now I'd also like to call the Court's attention to --
Earl Warren: Well, what is the significance of that testimony you just pointed to -- Mr. Chazen?
Bernard Chazen: I believe that less counsel indicated that Travelers did not know in the beginning that Hamilton marine was one of the -- was the third party responsible here. Now, here in this testimony, which is taken from one of -- from their file, from an accident report in their file, the first accident report, we see that from the very beginning, they did know that on this one document, there is a statement that the Hamilton Marine Contracting Company was involved in this accident.
Earl Warren: And how early was this --
Bernard Chazen: Well, there -- there is no date on -- and unfortunately, here, there is no statement of it, but since it was the first notice of accident form, it would be -- certainly, it would -- the very first papers they have on the file. And the prior papers are dated September 17th. Now, I'd also quote --
Harold Burton: The insurance company insure Hamilton.
Bernard Chazen: Yes, yes sir. That's where the adverse interest --
Harold Burton: That they insured -- that they insured the -- the party to this petitioner work form.
Bernard Chazen: Both, that -- that's precisely the point. They -- they insured for liability, the Hamilton Marine Contracting Company. They also insured for compensation, the Northern Dock Company who was this man's employer, so that they were in -- on both sides of the defense. If they sue the Hamilton Marine and obtained the recovery, they'd be taking their money out of one pocket putting in the other and giving the difference to the -- to the injured man.
Harold Burton: Then how come Mr. Phelan's wasn't that the New York office didn't know what the Connecticut office is doing and didn't know the coverage of dual interest.
Bernard Chazen: I think Mr. Phelan assumes more regiments on there but -- then, perhaps it justified. I do note that there was great haste in insisting at an early stage in the game that there'd be a formal award entered. There was no necessity for it.
Speaker: Why do you wait four years to bring your suit?
Bernard Chazen: I cannot fully state why because, frankly, I was not in the office at the time and I can't give it from my personal knowledge. I think there were negotiations during this period. There were statements, demands were made and I meant before my time was up to show that they filed an --
Earl Warren: You have five minutes more.
Bernard Chazen: Oh, I'm sorry.
Earl Warren: When the white light goes on and the red light is dead.
Bernard Chazen: That there were negotiations that went on after we got in the case. Now, just exactly when and how, I don't know, it doesn't appear in the record. I think that the reason for this delay to be perfectly frank was the problem that we face in the office and working out the procedure for going ahead with this thing in view of the situation that had been created. Demands were made. I don't know what kind of discussions went on. I cannot represent to the Court what happened in the interim. But the problem -- we live with the problem a long time before the suit had started. I would like to call the Court's attention also to one other fact here. There were some statement about notice being given to Traveler, Traveler having consented. At page 50 of the record, there is an affidavit by Mr. (Inaudible) who filed an affidavit on behalf of the Hamilton Marine. And after discussing, making allegations on behalf of Hamilton Marine, the very last paragraph, on this motion, I also appear for the Travelers Insurance Company, that was on our motion to imply with them. The Travelers Insurance Company does not consent to be made a party for this litigation. Now, that's only specific reference I can call the Court's attention to as to their refusal to precede. Now, I know that there were other conversations prior thereto but there is nothing in the record, which I could call the Court's attention to. I think with that, I call the Court's attention to the matters which I thought needed correction. Thank you.